DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 2/18/2019. It is noted, however, that applicant has not filed a certified copy of the 202019000757.1 application as required by 37 CFR 1.55.

Claim Objections
Claims 2, 6-8 and 15 are objected to because of the following informalities:
Claims 2 and 15 recite “particularly” phrases.  This is problematic since it is uncertain if these limitations are required.  For examination purposes, these limitations will be consider optional.
Claim 6 recites “a the textile element”.  Suggested language is “the textile element”.

Claim 15 recites ”If necessary”.  The term “If” should be lowercase.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reading unit” for reading a code in claims 1 and 6
“fastening device” for fastening the electronic unit in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “An electronic unit, as a component of the electronic garment according to claim 1,… wherein the electronic unit further comprises a second hook-and-loop fastener part, in the form of a hook strip”.  However, claim 1 already recites an electronic unit that comprises a second hook-and-loop fastener part.  Therefore, it is unclear how many second hook-and-loop fastener parts the electronic unit has.  More specifically, it is unclear if the electronic unit of claim 6 (which is the same as that of claim 1) includes two second hook-and-loop fastener parts in the form hook strips, i.e. the electronic unit of claim 6 has two hook strips.  Please clarify.  

Claim 8 recites “the wall surface”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a wall surface”.  Additionally, claim 8 recites “a wall thickness of a wall”, “a wall thickness of the bottom” and “a wall thickness of the support surface”.  It is unclear how a bottom and a support surface each have wall thicknesses.  Does the applicant mean “a thickness of the bottom” and “a thickness of the support surface”?  Please clarify.  For examination purposes, the claim language will be interpreted as “a thickness of the bottom” and “a thickness of the contact surface”.
Claim 10 recites “an upper layer of the button pad seals the button pad”.  It is unclear how a layer of a button pad seals itself.  Does the applicant mean that the upper layer of the button pad seals another other layer of the button pad?  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “An electronic unit, as a component of the electronic garment according to claim 1, comprising a reading unit for reading a code, and a trigger  that is electrically connected to the reading unit via an electric line, wherein the reading unit for reading the code starts upon actuation of the trigger, wherein the electronic unit further comprises a second hook-and-loop fastener part, in the form of a hook strip, wherein the second hook-and-loop fastener part can be connected via the first hook-and-loop fastener member in the form of a loop strip, which is firmly connected to the textile element, so that, in a working position of the electronic garment, the hook strip can be firmly connected to the loop strip, and thus, the electronic unit can be firmly connected to the textile element, and wherein, in a pause position of the electronic garment, the hook strip is detached from the loop strip, the electronic unit can be separated from the textile element.  However, all these elements are positively recited in the electronic unit of claim 1.  Therefore, claim 6 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2019/0213363) in view of Blevins (US 5,272,324).
With respect to claims 1 and 6, Sugiura et al. discloses an electronic garment comprising: 
a textile element (86), selected from the group consisting of a glove, a hand cover, and a gauntlet, with a first hook-and-loop fastener member (88) connected to the textile element ([0247]-[0249], Figs. 20-22), and 
an electronic unit (1c), wherein the electronic unit comprising a reading unit (10a) for reading a code ([0024], [0025], [0246], [0247], [0256], Fig. 18), and a trigger (90, 93a) that is electrically connected to the reading unit via an electric line, wherein the reading unit for reading the code starts upon actuation of the trigger ([0239], [0246], [0247], [0250], [0255]), wherein the electronic unit further comprises a second hook-and-loop fastener part (85a) ([0249]; Figs. 20 and 22), wherein, in a working position of the electronic garment, the second hook-and-loop fastener part is firmly connected to the first hook-and-loop fastener member and thus, the electronic unit is firmly connected to the textile element (Fig. 18 illustrates where the electronic unit is attached to the textile element when reading a barcode), and wherein, in a pause position of the 
Sugiura et al. fails to expressly disclose the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip.
However, Blevins teaches it is well known in the art for Velcro fastener to have a fastening hook material on an area of one member and an area of loop material on another member for attachment purposes (col. 2, lines 8-11), and for hook material to be on an undersurface of a barcode scanner and the loop material to be on a textile element (col, 4, lines 44-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip in order to predictably provide the Velcro fastener for removably attaching the electronic unit to the textile element.
The examiner notes that by modifying the first hook-and-loop fastener to be in the form of a loop material and the second hook-and-loop fastener to be in the form a hook strip, in the pause position of the electronic garment (where the electronic unit is 
	Regarding claim 2, the modified Sugiura et al. illustrates when the textile element is worn on a hand of a user, the loop strip is disposed approximately in a region of a back of the hand, and that, particularly in the working position, the electronic unit is disposed in the region of the back of the hand (Sugiura: Figs. 18, 20 and 21).
	With respect to claim 3, the modified Sugiura et al. discloses the trigger (90, 93a) is disposed at a target position on the textile element in a region of a back of the hand of a user (Sugiura: Fig. 21).
	With respect to claim 4, the modified Sugiura et al. addresses all the limitations of claim 1.
	However, the modified Sugiura et al. fails to expressly disclose the trigger can be attached at different operating positions on the textile element without any tools by the user themselves in such a way that the operating position is located within a range of approximately +/- 8 mm from the target position on the textile element.
Sugiura et al. teaches another embodiment where a trigger (70a) can be attached at a different operating position on the textile element without any tools by the user themselves ([0173], [0177], [0178], [0181], [0184], Figs. 7, 9A, 9B).  Sugiura et al. teaches that the another finger can be in charge of touching the trigger ([0181]) and that the trigger can be detachable ([0184]).  One of ordinary skill in the art would appreciate trying to modify the operating position to be located within a range of approximately +/- 8 mm from the target position on the textile element in order to move the trigger to a next finger over, or to move the trigger along the user’s finger depending on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the trigger to be attached at different operating positions on the textile element without any tools by the user themselves in such a way that the operating position is located within a range of approximately +/- 8 mm from the target position on the textile element in order to be able to move the trigger to a next finger over, or to be able to adjust the trigger along a user’s finger depending on the size/length of the user’s fingers (e.g. one user can have longer fingers than another thus adjusting the trigger along the user’s finger accordingly).
With respect to claim 5, the modified Sugiura et al. discloses the trigger (90, 93a), in an operating position, is disposed on a hand of a user in such a way that the trigger can be operated with at least one finger of the same hand (Sugiura: Figs. 18 and 21).
With respect to claim 14, Sugiura et al. discloses a textile element (86), selected from the group consisting of a glove, a hand cover, and a gauntlet, comprising:
a first hook-and-loop fastener member (88) connected to the textile element ([0247]-[0249], Figs. 20-22), and 
an electronic unit (1c), that can be connected to the textile element via a second hook-and-loop fastener part (85a) (Fig. 18 illustrates where the electronic unit is attached to the textile element when reading a barcode), wherein, in a working position of the textile element, the second hook-and-loop fastener part can be firmly connected to the first hook-and-loop fastener member and thus, the electronic unit can be firmly 
Sugiura et al. fails to expressly disclose the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip.
However, Blevins teaches it is well known in the art for Velcro fastener to have a fastening hook material on an area of one member and an area of loop material on another member for attachment purposes (col. 2, lines 8-11), and for hook material to be on an undersurface of a barcode scanner and the loop material to be on a textile element (col, 4, lines 44-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip in order to predictably 
The examiner notes that by modifying the first hook-and-loop fastener to be in the form of a loop material and the second hook-and-loop fastener to be in the form a hook strip, in the pause position of the electronic garment (where the electronic unit is separated from the textile garment), the hook strip is necessarily able to be detached from the loop strip.
With respect to claim 15, the modified Sugiura et al. addresses all the limitations of claim 1, and further discloses a) donning the textile element by a user (Fig. 21); b) connecting the electronic unit to the textile element by firmly connecting the first hook-and-loop fastener to the second hook-and-loop fastener part so that the electronic garment can be used in the working position by the user (Figs. 18 and 21); c) reading the at least one reading code wherein the user actuates the trigger and thus the reading unit reads the code ([0239], Fig. 18); and e) detaching the electronic unit from the textile element so that in the pause position, the user is capable of working without the electronic unit (detaching the electronic unit and thus the user can inherently continue using the glove itself without the electronic unit) (Fig. 20).  The examiner notes that step d) is considered optional based on “if necessary”.  Sugiura et al. does not teach repeating scanning, thus is considered to teach merely scanning one time and the repetition of scanning is not necessary.  However, it also is well known in the art to one of ordinary skill in the art to re-scan a barcode when scanning fails or there is a poor scan - examiner takes official notice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to repeat step c) e.g. activate the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Blevins as applied to claim 6 above, and further in view of Wulff (US 2005/0001037).
With respect to claim 7, the modified Sugiura et al. addresses all the limitations of claim 6, and further discloses the electronic unit comprises a housing (case 11c) wherein the reading unit is disposed within the housing, and wherein the housing comprises a bottom (inherent, see Fig. 20) ([0166], [0174]).
However, the modified Sugiura et al. fails to expressly disclose the reading unit is firmly connected to a contact surface disposed on the bottom, wherein the contact surface is mounted on the bottom in a floating or resilient manner.
Wulff teaches it is well known in the art for a reading unit to be firmly connected to a contact surface (bumper) disposed on a bottom of a housing, wherein the contact surface is mounted on the bottom in a floating or resilient manner ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reading unit to be firmly connected to a contact surface disposed on the bottom of the housing, wherein the contact surface is mounted on the bottom in a floating or resilient manner, in order to protect the reading unit from external physical shock to the housing.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Blevins as applied to claim 6 above, and further in view of Barros et al. (US 2016/0219202).
With respect to claims 7 and 9, the modified Sugiura et al. addresses all the limitations of claim 6, and further discloses the electronic unit comprises a housing (case 11c) wherein the reading unit is disposed within the housing, and wherein the housing comprises a bottom (inherent, see Fig. 20) ([0166], [0174]).
However, the modified Sugiura et al. fails to expressly disclose the reading unit is firmly connected to a contact surface disposed on the bottom, wherein the contact surface is mounted on the bottom in a floating or resilient manner, wherein the reading unit firmly connected to the contact surface is mounted without any contact with the bottom, and a distance of at least about 0.1 mm is provided the bottom and the reading unit.  
Barros et al. teaches it is well known in the art for a camera-enabled mobile device to be firmly connected to a contact surface (inner cushion/lining) disposed on a bottom of a housing (case), wherein the contact surface is mounted on the bottom in a floating or resilient manner, wherein the reading unit firmly connected to the contact surface is mounted without any contact with the bottom, and a distance of at least about 0.1 mm is provided the bottom and the reading unit (dimensions of the inner cushion/lining be millimeters)  ([0144], [0198], Figs. 10 and 37A-37C).  It is well known in the art for a mobile device to be a reader unit, i.e. a barcode reader – the examiner takes official notice.
It would have been obvious to one of ordinary skill in the art before the effective In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Blevins and further modified by Wulff as applied to claim 7 above, and further in view of Chiang (US 6,156,985).
With respect to claims 10 and 11, the modified Sugiura et al. addresses all the limitations of claim 7.
However, the modified Sugiura et al. fails to expressly disclose at least a triple-layered button pad, wherein a lower layer of the button pad comprises the hook strip, a middle layer of the button pad comprises a flexible circuit board electrically connected to the trigger, an upper layer of the button pad seals the button pad and the middle layer is disposed between the lower layer and the upper layer. The modified Sugiura et al. also fails to expressly disclose the upper layer comprises a cut-out for the trigger, wherein a cap in a shape of a housing-like depression is disposed above the cut-out of the upper 
Sugiura et al. discloses an embodiment (Figs. 10A, 10B) having a button pad of a trigger being a push button ([0186]-[0207], Figs. 10A, 10B).  Chiang teaches it is well known in the art for a push button trigger to include a button pad having a lower layer (20), a middle layer (25) comprising a flexible circuit board electrically connected to the trigger (col. 3, lines 30-39), and an upper layer (24), such that the upper layer of the button pad seals the button pad (col. 3, lines 30-39, Figs. 2 and 5).  Chiang additionally teaches the upper layer (24) comprises a cut-out (242) for the trigger (23), a cap (21) in a shape of a housing-like depression is disposed above the cut-out of the upper layer, and the trigger is disposed in with the trigger enclosed at least in part by the lower layer, the upper layer and the cap (col. 3, lines 53-57, Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a triple-layered button pad having a lower layer of the button pad, a middle layer of the button pad that comprises a flexible circuit board electrically connected to the trigger, an upper layer of the button pad that seals the button pad and the middle layer is disposed between the lower layer and the upper layer, wherein the upper layer comprises a cut-out for the trigger, wherein a cap in a shape of a housing-like depression is disposed above the cut-out of the upper layer, and the trigger is disposed in the cap with the trigger is enclosed, at least in part, at least by the lower layer the upper layer and the cap., in order to predictably provide an ergonomic push button trigger which provides an operation feeling (feeling of pressing a physical button).

Sugiura et al. additionally teaches an embodiment (Fig. 9A, 9B) where it is desirable for a lower layer of a button pad to have a hook and loop fastener so that the button pad can be removed when damaged ([0184]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the lower layer of the button pad to comprise a hook strip in order to allow the button pad to be easily removed when damaged.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Blevins as applied to claim 1 above, and further in view of Druker et al. (US 2009/0121026) and Lui et al. (US 9,900,061).
With respect to claim 12, the modified Sugiura et al. addresses all the limitations of claim 1.
However, the modified Sugiura et al. fails to expressly disclose a charging station for the electronic unit, wherein the charging station comprises a charging housing and the charging housing comprises a charging bay provided for receiving the electronic unit.
Druker et al. teaches it is well known in the art to remove an electronic unit (e.g. barcode reader) from a textile element for recharging purposes ([0021], [0023], [0024], [0026], [0028]).  It is well known in the art for a scanning device to be charged at a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a charging station for the electronic unit, wherein the charging station comprises a charging housing and the charging housing comprises a charging bay provided for receiving the electronic unit, in order to predictably be able to recharge the detachable electronic unit.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Blevins and further modified by Druker et al. and Lui et al. as applied to claim 12 above, and further in view of Danielson et al. (US 6,266,685).
With respect to claim 13, the modified Sugiura et al. addresses all the limitations of claim 12.
However, the modified Sugiura et al. fails to expressly disclose the charging station comprises a fastening device for fastening the electronic unit.
It is well known in the art for a docking station used for recharging an electronic unit (10) to include a fastening device (136, 139) for fastening the electronic unit, as taught by Danielson et al. (col.5, lines 8-11; col. 11, lines 2-13; col. 11, line 48 – col. 12, line 18, Figs. 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station to include a fastening device for fastening the electronic unit in order to predictably secure the electronic unit to the charging station, as taught by Danielson et al. (col 12, lines 11-18).
Claims 1, 2, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 10,813,438) in view of Qaddoura et al. (US 9,235,742) and Blevins.
With respect to claims 1 and 6, Herman discloses an electronic garment comprising: 
a textile element (104), selected from the group consisting of a glove, a hand cover, and a gauntlet, with a first hook-and-loop fastener member (104c) connected to the textile element (col. 2, lines 7-24; col. 3, lines 2-6), and 
an electronic unit (106, 108), wherein the electronic unit comprising a reading unit (108) for reading a code (col. 2, lines 56-58), and a trigger (108a) that is electrically connected to the reading unit via an electric line, wherein the reading unit for reading the code starts upon actuation of the trigger (col. 2, lines 25-45), wherein the electronic unit further comprises a second hook-and-loop fastener part (col. 3, lines 6-8 and 20-23), wherein, in a working position of the electronic garment, the second hook-and-loop fastener part is firmly connected to the first hook-and-loop fastener member and thus, the electronic unit is firmly connected to the textile element (col. 2, lines 25-31; Fig. 2).
Herman fails to expressly disclose in a pause position of the electronic garment, the second hook-and-loop fastener part is detached from the first hook-and-loop fastener member, the electronic unit is separated from the textile element; and the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip.
Herman discloses the second hook-and-loop fastener part can be detached from the first hook-and-loop fastener member, the electronic unit is separated from the textile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hook-and-loop fastener part to be detached from the first hook-and-loop fastener member such that the electronic unit is separated from the textile element in a pause position, in order to detach the electronic unit so that other workers can use it.
The combined teachings of Herman and Qaddoura et al. disclose the invention set forth above, however they fail to expressly disclose the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip.
However, Blevins teaches it is well known in the art for Velcro fastener to have a fastening hook material on an area of one member and an area of loop material on another member for attachment purposes (col. 2, lines 8-11), and for hook material to be on an undersurface of a barcode scanner and the loop material to be on a textile element (col, 4, lines 44-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip in order to predictably provide the Velcro fastener for removably attaching the electronic unit to the textile element.

Regarding claim 2, the modified Herman illustrates when the textile element is worn on a hand of a user, the loop strip is disposed approximately in a region of a back of the hand, and that, particularly in the working position, the electronic unit is disposed in the region of the back of the hand (Sugiura: Figs. 2, 4 and 5).
With respect to claim 14, Herman discloses a textile element (104), selected from the group consisting of a glove, a hand cover, and a gauntlet (col. 2, lines 7-24), comprising:
a first hook-and-loop fastener member (104c) connected to the textile element (col. 3, lines 2-6), and 
an electronic unit (106, 108), that can be connected to the textile element via a second hook-and-loop fastener part (col. 2, lines 10-16 and 56-58; col. 3, lines 6-8 and 20-23), wherein, in a working position of the textile element, the second hook-and-loop fastener part can be firmly connected to the first hook-and-loop fastener member and thus, the electronic unit can be firmly connected to the textile element (col. 2, lines 25-31; Fig. 2), and wherein the electronic unit comprises a reading unit (108) for reading a code (col. 2, lines 43-45), and a trigger (108a) that is electrically connected to the reading unit via an electric line, wherein the reading unit for reading the code starts upon actuation of the trigger (col. 2, lines 25-45).

Herman discloses the second hook-and-loop fastener part can be detached from the first hook-and-loop fastener member, the electronic unit is separated from the textile element (col. 2, lines 12-14; Fig. 5).  It is well known in the art to detach an electronic unit from a textile element so that the electronic unit can be used by other workers, as taught by Qaddoura et al. (col. 10, lines 19-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hook-and-loop fastener part to able to be detached from the first hook-and-loop fastener member such that the electronic unit can be separated from the textile element in a pause position, in order to detach the electronic unit so that other workers can use it.
The combined teachings of Herman and Qaddoura et al. disclose the invention set forth above, however they fail to expressly disclose the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip.
However, Blevins teaches it is well known in the art for Velcro fastener to have a fastening hook material on an area of one member and an area of loop material on another member for attachment purposes (col. 2, lines 8-11), and for hook material to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first hook-and-loop fastener member of the textile element is in the form of a loop strip and the second first hook-and-loop fastener part of the electronic unit is in the form of a hook strip in order to predictably provide the Velcro fastener for removably attaching the electronic unit to the textile element.
The examiner notes that by modifying the first hook-and-loop fastener to be in the form of a loop material and the second hook-and-loop fastener to be in the form a hook strip, in the pause position of the electronic garment (where the electronic unit is separated from the textile garment), the hook strip is necessarily able to be detached from the loop strip.

Allowable Subject Matter
Claims 8, based on the interpretation below, would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, based on the following interpretation, prior art fails to 
Claims not specifically addressed would be allowable due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powell et al. (US 2014/0158769) discloses a mobile phone reads barcodes.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876